Court of Appeals, State of Michigan

                                               ORDER
                                                                            Patrick M. Meter
WILLIAM WOODS AND JANET GRAY-WOODS V GENESEE                                  Presiding Judge
COUNTY DRAIN COMMISSION
                                                                            David H. Sawyer
Docket No.    334733
                                                                            Douglas B. Shapiro
LC No.        14-103684-CE                                                   Judges



                The Court orders that the January 9, 2018 majority opinion is hereby AMENDED to
correct a clerical error. On page 7, the signature block at the bottom of the page is amended to read:
Patrick M. Meter and David H. Sawyer.




                          true • p cnt   r ~d d1   rt ificd b .I r me W. Zimm r Jr..   hi f     I ·rk. n




                              JAN 1 8 2018